TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00715-CR



                               Jack Carlton Wilkin Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-07-475, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due September 25, 2008. The brief has not been received and

appellant did not respond to this Court’s notice dated October 16, 2008, that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal. Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations on issues raised by Rule 38.8(b)(2) and the circumstances

of this case. If necessary, the court shall appoint substitute counsel. A record from this hearing,

including copies of all findings and orders and a transcription of the court reporter’s notes, shall be

forwarded to the clerk of this Court for filing as a supplemental record no later than January 20,

2009. See Tex. R. App. P. 38.8(b)(3).


Before Justices Patterson, Waldrop and Henson

Abated

Filed: December 12, 2008

Do Not Publish